DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority 
This application is a CONTINUATION of 17/015,024 filed 09/08/2020 now PATENT 11164512.  17/015,024 is a CONTINUATION of 16/126,444 field 09/10/2018 which was ABANDONED. 16/126,444 has PRO 62/556,608 filed 09/11/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/08/2021 is considered and attached. 
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 1-5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11164512 B2. This is a statutory double patenting rejection.

Present application 
US Patent No. 11164512-B2
1. A method to adjust a frame timing in a micro-LED display device, the method comprising: identifying a specific brightness at which the micro-LED display device operates most of the time; and adjusting duty cycle or emission times to optimize a current density of the micro-LED display device for the specific brightness. 
1. A method to adjust a frame timing in a micro-LED display device, the method comprising: identifying a specific brightness at which the micro-LED display device operates most of the time; and adjusting duty cycles or emission times to optimize a current density of the micro-LED display device for the specific brightness. 
Claim 2. 
Claim 2. 
Claim 3. 
Claim 3.
Claim 4. 
Claim 4. 
Claim 5.
Claim 5.




Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are indicated as allowable for the same reasons in the Notice of Allowance dated 07/13/2021 of the parent application 17/015024.  
Prior arts of record: US-20180182279-A1, US-7679626-B2, US-20150243206-A1, US-10460651-B2. Each of these prior arts discloses a PWM driving scheme for the LEDs. None of the prior arts of record discloses the invention of claim 21. The claimed features of claim 21 include “a method to adjust a frame timing in a micro-LED display device, the method comprising: identifying a specific brightness at which the micro-LED display device operates most of the time; and adjusting duty cycles or emission times to optimize a current density of the micro-LED display device for the specific brightness.” These prior arts lack the specificity in which the method claim recites its features. In particular, the prior arts do not disclose “identifying a specific brightness at which the micro-LED display device operates most of the time,” and “and adjusting duty cycles or emission times to optimize a current density of the micro-LED display device for the specific brightness.” 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627